DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 10-2-19.
	Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16, 18-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1-16, 18-20 are rejected under 35 U.S.C. 101 because they encompass a cell in an organism, including a human.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the transformation by electroporation of E. Coli cells in vitro with a plasmid encoding PtNTT2 and incorporating the unnatural nucleoside, dSSICS at a ratio of 1325:1, dA:dSSICS, does not reasonably provide enablement for methods of incorporating any unnatural nucleoside triphosphate into any cell in vitro or in vivo  comprising contacting the cell with a composition comprising a heterologous nucleoside triphosphate transporter with the any unnatural nucleoside triphosphate, cultivating the cell for any period of time and transporting the unnatural nucleoside triphosphate into the any cell.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are drawn to methods of incorporating an unnatural nucleoside triphosphate into any cell in vivo or in vitro comprising contacting the cell with a composition comprising a heterologous nucleoside triphosphate transporter with any unnatural nucleoside triphosphate, cultivating the cell for any period of time, and transporting the unnatural nucleoside triphosphate into any cell, wherein the 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
Teachings in the specification.
The specification teaches the transformation by electroporation of E. Coli cells in vitro with a plasmid encoding P/NTT2 and incorporating the unnatural nucleoside, dSSICS at a ratio of 1325:1, dA:dSSICS, The introduction of the UBP resulted in only a small reduction in plasmid copy number (<2Told). The specification also teaches that the detection and quantification of dNaM were precluded by its poor fragmentation efficiency and low product ion counts over background, but the signal for dSSICS was clearly observable. The specification teaches that the replication of the UBP occurred in E. Co//cells, rather than misinsertion of the unnatural triphosphates opposite a natural nucleotide, and the high retention of the UBP over a 15 h period of growth indicates that it is not efficiently excised by DNA repair pathways. The specification teaches that the data strongly support the conclusion that loss of the UBP in E. Coil over time results from replication-mediated mispairing (which is unavoidable after unnatural triphosphate decomposition}, and not from the activity of DNA repair pathways.
E. Coli clonal cell with PtNTT2, as being correlative or representative of the ability to incorporate any unnatural nucleoside triphosphate into any cell in vivo or in vitro as instantly claimed. Since the specification fails to provide the requisite guidance for providing incorporation into any cell as instantly claimed, and since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,513,706. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to cells and compositions comprising DNA comprising at least one unnatural base pair (UBP), wherein the at least one UBP comprises a first unnatural nucleotide and a second unnatural nucleotide and optionally comprising a heterologous nucleoside triphosphate transporter comprising an amino acid sequence that is at least about 85% identical to SEQ ID NO: 1.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
6-22-21
/JANE J ZARA/Primary Examiner, Art Unit 1635